DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 28th, 2021 has been entered.

Claims 1, 5-6 and 30-32 are pending. 

Allowable Subject Matter
Claims 1, 5-6 and 30-32 are allowed.  

Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 30: 
One of the closest prior art references Buckley et al. (U.S 2019/0268752 A1) discloses 
receiving a communication from a first public land mobile network (PLMN), the communication indicating an acceptance of a user registration with the first PLMN (i.e. receiving a communication from a public land mobile network (PLMN), the communication indicating an acceptance of a user equipment (UE) registration with the PLMN (i.e. receiving, by the UE from the first network node 206 (e.g., PLMN_a), a secured packet comprising REGISTRATION ACCEPT message and including aSOR data of a user equipment (UE) registration with the first network node 206 (e.g., PLMN_a) in par. [0048], [0045], Fig. 2), the communication including:

a steering of roaming (SoR) indicator associated with a home PLMN (HPLMN) (i.e. wherein secured packet comprising the SOR data associated with a home PLMN (HPLMN) in par. [0049], [0072], [0074], Fig. 2, Fig. 7); and

steering information comprising a list indicating one or more PLMNs (i.e. wherein secured packet comprising the HPLMN protected list of preferred PLMN/access technology combinations in par. [0084]);



managing PLMN selection for the wireless communication device according to the SoR indicator in response to a passing of the integrity check that was based at least in part on the SoR indicator included in the communication (i.e. performing a PLMN search and selection based on the SOR data included in secured packet in response to successful security check in par. [0083], [0084], [0025], [0076], Fig. 15 A, Fig. 11, Fig. 2), which was received from the first PLMN and that indicated the acceptance of the user equipment registration with the first PLMN (i.e. wherein secured packed including SOR data was received from the first PLMN a and indicated the acceptance of the user equipment registration with the first PLMN_a in par. [0048], [0045], [0046], Fig. 2).

Another closest prior art reference, Roger et al. (US 2010/0322216 A1) discloses determining whether the communication includes the SoR indicator (i.e. configuring the UE to ascertain whether a SoR command embedded within a communication from a public land mobile network (PLMN)  by checking whether the SoR command comprising 

Another closest prior art reference, Carpenter et al. (U.S 2007/0191006 A1) discloses determining whether a second SoR indicator is the same as the SoR indicator included in the communication (i.e. comparing the one or more received network identifications corresponding to one or more available wireless communication networks  in a coverage area  and network identifications from the operator-controlled list of prioritized roaming network identifications in par. [0055], wherein the received network identifications corresponding to one or more available wireless communication networks are obtained by performing scanning operation by the UE in par. [0071]; and the network identifications from the operator-controlled list of prioritized roaming network identifications are received, by the UE from the network equipment in par. [0060], [0061], Fig. 6). 
However, none of the prior art references of record discloses or renders obvious at least the claimed features of:
“calculating a second SoR indicator using the steering information included in the communication; and
determining whether the calculated second SoR indicator is the same as the SoR indicator included in the communication” (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN A. KIRILLOVA whose telephone number is (571)272-2220.  The examiner can normally be reached on MON-FRI 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN A KIRILLOVA/
Examiner, Art Unit 2464

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464